 

 

 

 

  

 

 

 

 

 

Case 1:19-cr-00426-RMB Document 18 Filed 10/16/19 Page 1 of 1 5
| USDC SDNY |
DOCUMENT :
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK Ly, .
_ x i DOC
UNITED STATES OF AMERICA, | DATE FELE™:
: = Y
Government, : 19 Cr 426 (RMB)
~ against - : ORDER
JAMES KELLY,
Defendant(s).
---- “ --X

 

The conference is rescheduled from 9:45 am on October 17, 2019 to 2:00 pm on

October 17, 2019.

Dated: New York, New York

October 16, 2019 4 P ra,

RICHARD M. BERMAN
US.DOE.

        

 

 
